United States Court of Appeals
                        For the First Circuit


No. 07-1352

                      JOSE ROBERTO DUARTE LOPES,

                             Petitioner,

                                  v.

              PETER D. KEISLER, ACTING ATTORNEY GENERAL,

                             Respondent.


                             ERRATA SHEET

     The opinion of this Court issued on October 26, 2007 is
amended as follows:

     On the cover page, substitute "PETITION FOR A REVIEW OF" for
"PETITION FROM".

     On page 2, substitute "Board" for "Bureau" at line 2.